Citation Nr: 0728914	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-38 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted a 50 percent evaluation for PTSD 
effective December 2003.  A temporary evaluation of 100 
percent was later assigned for hospitalization related to 
PTSD from September 2004 to October 2004.  The veteran has 
not contested either this temporary evaluation or the basis 
for the dates assigned to this evaluation.

The Board notes that a hearing was held via telephone before 
the Decision Review Officer at the agency of original 
jurisdiction (AOJ) in October 2005.  A transcript of this 
hearing was prepared; the Board has reviewed this transcript.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been received.  

2.  The veteran's PTSD results in symptoms most nearly 
approximating that of occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as impaired impulse control, suicidal ideations, and the 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a rating higher 
than fifty percent for his service-connected PTSD.  The 
veteran had active service from February 1968 to December 
1971 in the United States Marine Corps.  The veteran stated 
that for part of this time, he served in Vietnam.  The 
veteran explained that during his service in Vietnam, he was 
exposed to numerous traumatic experiences.  He shot a Viet 
Cong fighter with a .50 caliber machine gun and placed the 
Viet Cong's body (parts) upon a roadway.  During his time in 
Vietnam, bodies of the enemy were retrieved from where they 
had been killed and were placed in a traveled area.  The 
veteran also described an incident, where, after a firefight 
in a village, they "popped a couple of guys."  Later, they 
coaxed a man out from behind a tree; once they did so, they 
"opened up on him."  The veteran described the enemy in 
Vietnam not as "people," but considered it to be more like 
hunting.  In a March 2004 rating decision, service connection 
was granted for PTSD with an evaluation of 50 percent, 
effective December 2003.  An evaluation of 100 percent was 
assigned from September 2004 to November 2004, due to 
inpatient treatment for PTSD.  A 50 percent evaluation was 
reassigned from November 2004 forward.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after grant of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or 
"staged" evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The veteran is currently rated 50 percent disabled under the 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  A 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting  to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006). 

It is important to point out that the symptoms recited in the 
criteria in the rating schedule are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  A GAF score of 31 to 40 is defined 
as some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A score of 41 to 
50 is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 70 
percent rating for PTSD.  

The veteran was afforded a VA examination in February 2004 
and was diagnosed with PTSD.  The veteran received inpatient 
treatment at a VA facility from September to October 2004.  
The veteran had an additional examination for his PTSD in 
April 2005.  The Board discusses some highlights from these 
records as they pertain to his rating.  

In addition to the combat experiences discussed above, the 
veteran discussed the effect of his PTSD on his everyday 
life.  The veteran is the divorced father of two daughters.  
The veteran also stated that he served as a father figure to 
his wife's son.  All are now young adults.  He has had 
violent incidents involving his ex-wife and children, 
although the veteran continues to have a relationship with 
all of them.  

The veteran explained that he is unable to maintain 
employment.  The veteran explained at his hearing that he 
just does work "cleaning yards and just odds and ends."  In 
the past, the veteran was usually asked to leave the job 
after a few months, because of a confrontation with either a 
fellow employee or his supervisor.  The veteran explained 
how, as a truck driver, he would have conflicts with 
dispatchers when he threatened to assault the dispatchers and 
hide their trucks.  

The longest job held by the veteran was a job as a 
pieceworker.  In this job, the veteran was permitted to smoke 
marijuana and consume alcohol while working.  He had limited 
interaction with his supervisor at this job.  

The veteran also has hepatitis C, and according to the 
February 2004 VA examination, he lost employment as a truck 
driver after he fell asleep while driving and drove his truck 
off the road.  This was reported by the examiner as appearing 
to be the main impediment to employment at the time of the 
February 2004 VA examination.

The veteran explained at both VA examinations that he thought 
about suicide and death "all the time," but an examiner 
determined that he was not at a realistic risk of committing 
suicide.

The veteran apparently has an extensive police record.  At 
the time of the hearing at the AOJ, the veteran was serving a 
probationary sentence for aggravated assault.  The sentence 
resulted from an incident when the veteran pulled a knife on 
someone.  The veteran's representative explained that the 
veteran has been convicted of other crimes, including drunk 
driving and assaults.

Both of his daughters and his wife wrote letters to the AOJ 
describing their relationship with the veteran and some of 
the incidents that they believe show his psychological 
problems.  The eldest daughter reported that the veteran 
flipped a couch containing her and her step-brother when the 
eldest daughter was about four-years-old.  

In their letters, both daughters discussed an incident that 
also pertains to the veteran's ability to function normally 
in society.  The eldest daughter explained in a letter dated 
October 2005 how her father "has done some scary extreme 
things like holding us in our house while he sat on the porch 
shooting guns into the air fending off like 3 cities worth of 
cops blockaided (sic) in a 1 mile radius[.]  I remember my 
mom putting me and my sister (sic) in the closet to hide us 
from him until she could get us out the back door because she 
was scared what he would do because he most definitely was 
feeling attacked..."  After his daughters escaped out the back 
door of their house, the veteran shot into the air, and both 
daughters had to crawl to safety through brush.

The VA examiner determined, in the February 2004 VA 
examination, that the veteran had a Global Assessment of 
Functioning (GAF) score of 50 attributable to PTSD.  In 
October 2004, after the veteran was released from his 
inpatient treatment, the veteran had a GAF of 40.  The report 
did not discuss any attribution of this score regarding the 
veteran's PTSD or other factors.  In April 2005, the veteran 
had a GAF attributable to PTSD of 50.  The veteran had an 
overall GAF of 40.  

The Board recognizes that the veteran's PTSD does not result 
in symptoms consistent with all the criteria for a disability 
rating of 70 percent as set forth in Diagnostic Code 9411.  
His disability, however, as described in the VA examinations, 
more nearly approximates the symptoms contemplated by the 70 
percent rating.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
9411.  Specifically, the veteran's PTSD is characterized by 
persistent symptoms that adversely affect his ability to 
interact with others, including impaired impulse control with 
unprovoked irritability and periods of violence.  

Significantly, he also persistently contemplates suicide.  
His GAF scores range from 40 to 50, which is indicative of 
major impairment and serious symptoms causing significant 
impairment in social and occupational functioning.  

In addition, the record reflects that the veteran has had 
significant difficulty maintaining employment.  Thus, 
although his PTSD may not be manifested by each of the 
symptoms recited in the criteria for a 70 percent rating 
under Diagnostic Code 9411, the Board finds that he more 
nearly approximates that criteria in that his PTSD has been 
shown to result in deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  See 
38 C.F.R. § 4.7; see also Mauerhan, supra.  

The Board has considered a rating of 100 percent, but finds 
that this rating is not justified by the evidence.  The 
veteran does not have "total occupational and social 
impairment."  The veteran has, at least to some extent, a 
relationship with his family, and is able to do odd jobs.  
The veteran generally maintains his personal hygiene, has no 
history of delusions or hallucinations, and has demonstrated 
no gross impairment in thought processes.  As to 
employability, the Board relies on the February 2004 VA 
examiner's statement that the veteran's PTSD causes only a 
moderate adverse impact and that his physical condition and 
its accompanying limitations cause difficulty with his 
employment.  The Board also relies on the April 2005 VA 
examiner's opinion that the veteran's PTSD affects him to the 
same degree as it did during the previous VA examination.

As discussed above, a "staged" rating may be appropriate in 
certain circumstances.  See Fenderson, 12 Vet. App. at 126-
27.  The Board, however, finds that a staged rating is not 
appropriate in the instant case.  The Board nevertheless 
finds that the veteran's disability always fell within the 70 
percent rating, as the April 2005 VA examination determined 
that the effect of the PTSD on the veteran had remained the 
same.  

In short, having resolved all doubt in favor of the veteran, 
the Board finds that his PTSD results in symptoms that most 
closely approximate deficiencies in most areas of his life, 
and an increased evaluation of 70 percent is granted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

During the pendency of this appeal, the Court further defined 
the requirements of the VCAA to include notice that a 
disability rating and an effective date for award of benefits 
would be assigned if service connection is granted.  See 
Dingess.  The Board interprets the ruling in Dingess as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

Here, the AOJ notified the veteran of the information and 
evidence necessary to substantiate the original service 
connection for PTSD and the respective responsibilities of 
each party for obtaining and submitting evidence by way of a 
December 2003 letter, prior to the March 2004 PTSD rating 
decision.  Specifically, the AOJ notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The AOJ notified the veteran 
of his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request records on his 
behalf.  The AOJ also requested that the veteran notify VA of 
any other relevant evidence or information, which, in effect, 
would include any evidence in his possession.  

After the AOJ granted service connection for the PTSD, the 
veteran filed a Notice of Disagreement.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date is 
made, section 5103(a) notice has served its purpose.  
Dingess.  As the veteran was granted service connection and 
assigned an effective date, the Secretary had no obligation 
to provide further notice under the statute.  Id.  The 
veteran also has not argued failure of notice.  

The veteran explained on a VA 9 Form that he could not hold 
down a steady job and therefore feels that his PTSD rating 
should be higher.  The veteran thus obviously understood that 
he should produce all evidence necessary to prove his claim 
in an effort to show that his diagnosis had worsened in 
severity.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, the veteran's VA records, and the veteran's 
private medical records, although the private medical records 
do not pertain to his PTSD claim.  The record reflects that 
the veteran has had multiple VA examinations regarding his 
claim for PTSD.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been received.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER


An initial evaluation of 70 percent for the service-connected 
post-traumatic stress disorder (PTSD) is granted, with an 
effective date of December 10, 2003.  This award is subject 
to the regulations applicable to the payment of monetary 
awards.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


